ACCEPTED
                                                                                      03-14-00501-CV
                                                                                             3764498
                                                                            THIRD COURT OF APPEALS
                                                                                       AUSTIN, TEXAS
                                                                                1/14/2015 12:04:42 PM
                                                                                     JEFFREY D. KYLE
                                                                                               CLERK
                            No. 03-14-00501-CV

                  In the Court of Appeals          FILED IN
                                            3rd COURT OF APPEALS
               for the Third Judicial District AUSTIN, TEXAS
                                            1/14/2015 12:04:42 PM
                      at Austin, Texas          JEFFREY D. KYLE
                                                                    Clerk


                          THE COUNTY OF LA SALLE,
                                             Appellant,
                                      v.

JOE WEBER, IN HIS OFFICIAL CAPACITY AS EXECUTIVE DIRECTOR OF THE TEXAS
DEPARTMENT OF TRANSPORTATION; TED HOUGHTON, IN HIS OFFICIAL CAPACITY
    AS CHAIRMAN OF THE TEXAS TRANSPORTATION COMMISSION; ET AL.,
                                            Appellees.

                            On Appeal from the
            353rd Judicial District Court of Travis County, Texas


            UNOPPOSED FIRST MOTION FOR EXTENSION OF TIME


TO THE HONORABLE THIRD COURT OF APPEALS:

     Appellees move to extend the time to file Appellees’ brief pursuant to

Texas Rules of Appellate Procedure 38.6(d) and 10.5(b).

                                      I.

     Appellees’ brief is due on January 21, 2015. Appellees request an

additional 30 days to file their brief, extending the time to file to February

20, 2015.
                                      II.

      This extension is not sought for delay and will prejudice no party. No

previous extensions have been requested for this filing. Appellees’ counsel

has just been assigned the case and needs the additional time to become

familiar with the issues and record in order to provide the Court with helpful

and accurate briefing. This effort has been made more difficult, because on

December 19, 2014, the Supreme Court set Life Partners, Inc. v. State of

Texas, No. 14-0226, for argument on January 15, 2015, and because counsel

has a merits-briefing deadline in Texas Department of State Health Services

v. Balquinta, No. 14-0270, due on January 21, 2015.

                                     III.

      Appellees respectfully request that the Court grant a 30 day extension

to file their brief, creating a new deadline of February 20, 2015.
Respectfully submitted,

KEN PAXTON
Attorney General of Texas

CHARLES E. ROY
First Assistant Attorney General

SCOTT KELLER
Solicitor General


/s/ Kristofer S. Monson
KRISTOFER S. MONSON
Assistant Solicitor General
State Bar No. 24037129


OFFICE OF THE ATTORNEY GENERAL
P.O. Box 12548 (MC 059)
Austin, Texas 78711-2548
(512) 936-1700
(512) 474-2697 [fax]
kristofer.monson@texasattorneygeneral.gov

COUNSEL FOR APPELLEES
                      CERTIFICATE OF CONFERENCE


     I hereby certify that on January 5, 2015 I contacted counsel for

Appellant. Counsel does not oppose this motion.



                        CERTIFICATE OF SERVICE

     On January 14, 2015, Appellees’ motion for extension of time was

served via File & ServXpress on:

     Don Cruse
     Law Office of Don Cruse
     1108 Lavaca St. #110-436
     Austin, TX 78701
     don.cruse@texasappellate.com

     COUNSEL FOR APPELLANT

                                   /s/ Kristofer S. Monson
                                   KRISTOFER S. MONSON